Name: 2014/773/EU: Commission Implementing Decision of 30 October 2014 on granting derogations for implementing Regulation (EC) No 452/2008 of the European Parliament and of the Council concerning the production and development of statistics on education and lifelong learning with regard to Belgium, Ireland, France, Malta and Finland (notified under document C(2014) 7865)
 Type: Decision_IMPL
 Subject Matter: education;  organisation of teaching;  European Union law;  employment;  economic analysis
 Date Published: 2014-11-04

 4.11.2014 EN Official Journal of the European Union L 316/67 COMMISSION IMPLEMENTING DECISION of 30 October 2014 on granting derogations for implementing Regulation (EC) No 452/2008 of the European Parliament and of the Council concerning the production and development of statistics on education and lifelong learning with regard to Belgium, Ireland, France, Malta and Finland (notified under document C(2014) 7865) (Only the Dutch, English, Finnish, French, Maltese and Swedish texts are authentic) (2014/773/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 452/2008 of the European Parliament and of the Council of 23 April 2008 concerning the production and development of statistics on education and lifelong learning (1), and in particular Article 6(3) thereof, Having regard to the requests made by the Kingdom of Belgium, Ireland, the French Republic, the Republic of Malta and the Republic of Finland, Whereas: (1) Regulation (EC) No 452/2008 establishes a common framework for the systematic production of European statistics on education and lifelong learning. It applies to the production of statistics on the participation of adults in lifelong learning. (2) Article 6(3) of Regulation (EC) No 452/2008 provides that, if necessary, limited derogations may be adopted for Member States, to be based upon objective grounds. (3) The Kingdom of Belgium, Ireland, the French Republic, the Republic of Malta and the Republic of Finland made requests for derogations due to the need for major adaptations to their national statistical systems in order to comply in full with Regulation (EC) No 452/2008. (4) Such derogations should therefore be granted to those Member States. (5) The measures set out in this Decision are in accordance with the opinion of the European Statistical System Committee, HAS ADOPTED THIS DECISION: Article 1 In Ireland, the data collection for the second survey on the participation and non-participation of adults in lifelong learning (hereinafter referred to as the Second Adult Education Survey) shall take place between 1 January and 31 December 2017. The reference period for which the data on participation in lifelong learning activities are collected shall be the 12 months prior to the interview. In France and Finland, the data collection for the Second Adult Education Survey shall take place between 1 January and 30 June 2017. The reference period for which the data on participation in lifelong learning activities are collected shall be the 12 months prior to the interview. Belgium and Malta shall transmit clean micro-data files regarding the Second Adult Education Survey to the Commission (Eurostat) within nine months after the end of the national data collection period. Article 2 This Decision is addressed to the Kingdom of Belgium, Ireland, the French Republic, the Republic of Malta and the Republic of Finland. Done at Brussels, 30 October 2014. For the Commission Algirdas Ã EMETA Member of the Commission (1) OJ L 145, 4.6.2008, p. 227.